 

Exhibit 10.1

 

NON-QUALIFIED STOCK OPTION AGREEMENT

NON-PLAN

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is entered into as
of the 5th day of November, 2020, by and between Brownie’s Marine Group, Inc., a
Florida corporation (the “Company”), and Christopher H. Constable, an individual
(the “Optionee”).

 

WHEREAS, the Company and the Optionee are parties to that certain Executive
Employment Agreement (the “Employment Agreement”) effective as of November 5,
2020 (the “Effective Date”) pursuant to which the Company agreed to grant the
Optionee (i) certain stock options as additional compensation pursuant to
Section 4(a) of the Employment Agreement (the “Compensation Options”), and (ii)
additional stock options as bonus compensation pursuant to Section 4(b) of the
Employment Agreement (the “Bonus Options” and, together with the Compensation
Options, collectively the “Options”).

 

WHEREAS, the Options are not intended to be “incentive stock options” as defined
by Section 422 of the Internal Revenue Code of 1986, as amended.

 

NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:

 

1. Compensation Options.

 

(a) Pursuant to Section 4(a) of the Employment Agreement, the Optionee is hereby
granted the Compensation Options to purchase to purchase 5,434,783 shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”) at an
exercise price of $0.0184 per share (the Exercise Price”), vesting on the
Effective Date and being immediately exercisable by the Optionee through 5 p.m.,
Eastern time, on November 5, 2025.

 

(b) If not exercised by the Optionee during the applicable exercise period, the
Compensation Options will lapse and no longer be exercisable by the Optionee.

 

2. Bonus Options.

 

(a) The Company hereby agrees to grant to the Optionee, as additional
compensation for his services to the Company upon the satisfaction of the
conditions set forth below, the Bonus Options to purchase up to an aggregate of
30,000,000 shares of the Company’s Common Stock, of the grant of options to
purchase 10,000,000 shares of Common Stock is subject the achievement of the net
revenue milestones set forth in Section 2(b) hereof (the “Net Revenue Portion of
the Bonus Options”) and the grant of options to purchase 20,000,000 shares of
Common Stock is subject to the achievement of the exchange listing of the
Company’s Common Stock as set forth in Section 2(c) hereof (the “Exchange
Listing Portion of the Bonus Options”).

 

 1 

 



 

(b) Subject to the Optionee’s continued employment with the Company pursuant to
the terms of Employment Agreement, the Bonus Options shall be granted as
follows:

 

(i) The Net Revenue Portion of the Bonus Option shall be granted as follows:

 

(A) A option to purchase 2,000,000 shares of Common Stock exercisable at the
Exercise Price shall be granted at such time as the Company reports cumulative
consolidated net revenues, including revenues recognized by the Company as a
result of a stock or asset acquisition of a third party following the closing
date of such transaction (the collectively, “Net Revenues”), in excess of
$5,000,000 in the aggregate over four (4) consecutive fiscal quarters beginning
January 1, 2021 and ending on April 30, 2023 (the “Net Revenue Period”);

 

(B) An option to purchase an additional 3,000,000 shares of Common Stock
exercisable at the Exercise Price shall be granted at such time as the Company
reports cumulative Net Revenues in excess of $7,500,000 in the aggregate over
four (4) consecutive fiscal quarters during the Net Revenue Period; and

 

(C) An option to purchase an additional 5,000,000 shares of Common Stock
exercisable at the Exercise Price shall be granted at such time as the Company
reports cumulative Net Revenues in excess of $10,000,000 in the aggregate over
four (4) consecutive fiscal quarters during the Net Revenue Period.

 

(ii) There shall be no pro rata granting of any of the Net Revenue Portion of
the Bonus Options. For example, if the Company should report cumulative net
revenues of $9,000,000 for four consecutive fiscal quarters for the period
ending June 30, 2022, options to purchase 5,000,000 shares of Common Stock would
be granted, and if the Company should report cumulative net revenues of
$11,000,000 at a later point during the Net Revenue Period, options to purchase
the remaining 5,000,000 shares would be granted.

 

(iii) The determination of the achievement of the Net Revenue milestones shall
be made by the independent member(s) of the Company’s Board of Directors based
upon the Company’s reviewed consolidated financial statements (for the first
three (3) quarters of each fiscal year) and the Company’s audited consolidated
financial statements (for the full fiscal year) as included in the periodic
reports filed by the Company with the Securities and Exchange Commission. Such
determination shall be made immediately following the filing of the applicable
report, and any portion of the Net Revenue Portion of the Bonus Options to which
the Net Revenue milestones have been met will thereafter immediately be granted
and become exercisable in accordance with the terms of this Agreement.

 

(iv) The Exchange Listing Portion of the Bonus Options exercisable at the
Exercise Price will be immediately granted, vest and become exercisable upon the
Company’s receipt during the Net Revenue Period of official notice of listing of
its Common Stock from either the Nasdaq Stock Market, the New York Stock
Exchange or the NYSE American LLC.

 

 2 

 



 

(c) Once granted pursuant to the terms of this Agreement, the Bonus Options will
become immediately exercisable for a period of four (4) years from the
applicable date of grant. The Bonus Options may only be exercised to the extent
that such Bonus Options shall have been granted and become exercisable. The
conditions to granting set forth in Section 2(b) hereof requires continued
employment of the Optionee by the Company pursuant to the terms of the
Employment Agreement through each applicable grant date as a condition to the
granting of the applicable portion of the Bonus Options. Regardless of reason
for termination of the Optionee’s employment or services, employment or services
for only a portion of the period, even if a substantial portion, will not
entitle the Optionee to any proportionate grant or avoid or mitigate a
termination of rights and benefits under this Agreement. Once granted, if not
exercised by the Optionee during the applicable exercise period, any vested
portion of the Bonus Options will lapse and no longer be exercisable by the
Optionee. Any portion of the Bonus Options which have not been granted pursuant
to the terms hereof will lapse and not entitle the Optionee to any rights
thereto.

 

3. Method of Exercise; Cashless Exercise.

 

(a) In order to exercise any vested portion of the Options, the Optionee much
deliver the Notice of Exercise attached hereto as Annex I, duly completed and
executed by the Optionee, to the Company at the principal executive offices of
the Company, together with payment in the amount obtained by multiplying the
applicable exercise price then in effect by the number of shares of Common Stock
thereby purchased, as designated in the Notice of Exercise. Payment may be in
cash, wire transfer or by check payable to the order of the Company in
immediately available funds. The Options are only exercisable for a whole number
of shares of Common Stock.

 

(b) In lieu of exercising the vested portion of any of the Options for cash, the
Optionee may elect to receive shares of Common Stock equal to the value (as
determined below) of the exercised portion of the Options (the “Cashless
Exercise”) with the properly endorsed Notice of Exercise with the Cashless
Exercise election in which event the Company shall issue to the Optionee that
number of shares of Common Stock determined according to the following formula:

 

X = Y (A-B)

A

 

  Where X = the number of shares of Common Stock to be issued to the Optionee  
  Y = the number of shares of Common Stock for which the vested portion of the
Options are being exercised     A = the average of the closing sale prices as
reported on the principal market for the Company’s Common Stock for the five (5)
trading days immediately prior to (but not including) the exercise date of the
Options     C = Exercise Price

 

(c) The shares of Common Stock deliverable upon the exercise of the Options, or
any portion thereof, may be either previously authorized but unissued shares of
Common Stock, treasury shares or issued shares of Common Stock which have then
been reacquired by the Company. Such shares of Common Stock shall be fully paid
and nonassessable when issued in accordance with the terms of this Agreement.
The Company shall not be required to issue or deliver any certificates or make
any book entries evidencing shares of Common Stock purchased upon the exercise
of the Options or portion thereof prior to fulfillment of the conditions set
forth in this Agreement.

 

 3 

 



 

(d) The shares of Common Stock purchasable upon the exercise of the Options will
constitute “restricted securities” under the federal securities laws inasmuch as
they will be acquired from the Company in transactions not involving a public
offering and, accordingly, may not, under such laws and applicable regulations,
be resold or transferred without registration under the Securities Act of 1933,
as amended (the “Securities Act”), or an applicable exemption from such
registration. The certificates representing the shares of Common Stock issuable
upon the exercise of the Options shall bear an appropriate securities legend to
the foregoing effect.

 

4. Adjustment of the Exercise Price and Number of Shares. If the Company shall
at any time subdivide its outstanding Common Stock, by split-up or otherwise, or
combine its outstanding Common Stock, the number of shares of Common Stock as to
which the Options are exercisable as of the date of such subdivision, split-up
or combination shall forthwith be proportionately increased in the case of a
subdivision, or proportionately decreased in the case of a combination.
Appropriate adjustments shall also be made to the Exercise Price, but the
aggregate purchase price payable for the total number of shares of Common Stock
purchasable under the Options as of such date shall remain the same.

 

5. Rights as a Shareholder. The Optionee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company in respect of any shares
of Common Stock purchasable upon the exercise of any part of the Options unless
and until such shares shall have been issued by the Company to the Optionee (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).

 

6. Certain Optionee Obligations. The Optionee is not relying on the Company or
any of its employees or agents with respect to the legal, tax, economic and
related considerations of this Agreement or the Options, and the Optionee has
relied on the advice of, or has consulted with, only its own accountants,
attorneys, and advisors. The Optionee is ultimately liable and responsible for
all taxes owed in connection with the Options, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Options. The Company does not make any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or exercise of the Options or the subsequent sale of
Common Stock issuable upon the exercise of the Options. The Company does not
commit and is under no obligation to structure the Options to reduce or
eliminate the Optionee’s tax liability.

 

7. Restrictions on Transfer of Options. This Agreement and the Options shall not
be transferable by the Optionee.

 

8. Reservation of Shares. With respect to the Options, the Company hereby agrees
to at all times reserve for issuance and/or delivery upon payment by the
Optionee of the applicable exercise price, such number of shares of Common Stock
as shall be required for issuance and/or delivery upon such payment pursuant to
the Options.

 

 4 

 



 

9. Miscellaneous.

 

(a) Amendment. The Company may amend this Agreement at any time and from time to
time; provided, however, that no amendment of this Agreement that would
materially and adversely impair the Optionee’s rights or entitlements with
respect to the Options shall be effective without the prior written consent of
the Optionee.

 

(b) Severability. In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.

 

(c) Arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in Broward County, Florida (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect. The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.

 

(d) Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.

 

(e) Notices and Addresses. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile (if
provided), during normal business hours of the recipient, and if not sent during
normal business hours, then on the recipient’s next business day, (c) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) business day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: 300 NW 25 Avenue, Suite 1, Pompano Beach,
Florida 33069 to the attention of the Board of Directors, with a copy to the
Company’s counsel at: Pearlman Law Group LLP, 200 South Andrews Avenue, Suite
901, Fort Lauderdale, Florida 33301, Attn: Brian Pearlman, Esq., email:
brian@pslawgroup.net. Upon receipt of any communications delivered to the Board
of Directors, the Optionee shall immediately delivery such communications to the
independent members of the Board of Directors via email to the addresses
regularly used for communications to such independent directors. All
communications to the Optionee shall be sent to the Optionee’s address as set
forth in the books and records of the Company, or to such e-mail address,
facsimile number (if any) or address as subsequently modified by written notice
given in accordance with this section.

 

(f) Attorneys’ Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses.

 

 5 

 



 

(g) Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the laws of the State of Florida without
regard to choice of law considerations.

 

(h) Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

 

(j) Section or Paragraph Headings. Section headings herein have been inserted
for reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.

 

(k) Stop-Transfer Orders. The Optionee agrees that, in order to ensure
compliance with the restrictions set forth in this Agreement, the Company may
issue appropriate “stop transfer” instructions to its duly authorized transfer
agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records. The Company
shall not be required (i) to transfer on its books any shares of the Company’s
Common Stock that have been sold or otherwise transferred in violation of this
Agreement or (ii) to treat the owner of such shares of Common Stock or to accord
the right to vote or pay dividends to any purchaser or other transferee to whom
such shares of Common Stock shall have been so transferred.

 

(l) Conformity to Securities Laws. The Optionee acknowledges that this Agreement
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Securities Exchange Act of 1934, as amended, and any and
all regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Agreement shall be administered, and the Options are
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

 

(m) Role of Counsel. The Optionee acknowledges his understanding that this
Agreement was prepared at the request of the Company by Pearlman Law Group LLP,
its counsel, and that such firm did not represent the Optionee in conjunction
with this Agreement or any of the related transactions. The Optionee, as further
evidenced by his signature below, acknowledges that he has had the opportunity
to obtain the advice of independent counsel of his choosing prior to his
execution of this Agreement and that he has availed himself of this opportunity
to the extent he deemed necessary and advisable.





 



 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
date first above written.

 

Optionee   Brownie’s Marine Group, Inc.             By:   Christopher H.
Constable     Robert M. Carmichael, President

 

 7 

 



 

NOTICE OF EXERCISE

 

To: Brownie’s Marine Group, Inc.

 

1. The undersigned Optionee hereby elects to purchase _____________ shares of
Common Stock of Brownie’s Marine Group, Inc., a Florida corporation (the
“Company”), pursuant to the terms of the Non-Qualified Stock Option Agreement
dated as of November 5, 2020 by and between the Company and the Optionee (the
“Agreement”). All terms not otherwise defined herein shall have the same meaning
as in the Agreement.

 

2. The Optionee shall make payment of the Exercise Price as follows (check one):

 

[  ] “Cash Exercise”

[  ] “Cashless Exercise”

 

If the Optionee is making a Cash Exercise, the Optionee is hereby delivering the
sum of $____________, in lawful money of the United States, to the Company in
accordance with the terms of the Agreement.

 

If the Optionee is making a Cashless Exercise, the Company shall deliver to the
Optionee ______________ shares of Common Stock in accordance with the terms of
the Agreement, which such amount is subject to verification by the Company.

 

IN WITNESS WHEREOF, the Optionee has executed this Notice of Exercise as of the
_____ day of __________, __________.

 

    Christopher H. Constable

 

 1 

 